DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 06/06/2022.
	Claims 2, 4, 9 and 14 have been cancelled. 
	Claims 1 and 13 have been amended. 
	Claims 1, 3, 5-8, 10-13 and 15-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.

Response to Arguments
	Applicant’s arguments, see Remarks, filed 06/06/2022 with respect to claim Rejections - 35 USC § 101 and claim Rejections - 35 USC § 103 have been fully considered and are persuasive.  The claim Rejections - 35 USC § 101 and claim Rejections - 35 USC § 103 of claims 1, 3, 5-8, 10-13 and 15-20 has been withdrawn.


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The claim amendments filled on 06/06/2022 recites features of “sending a communication to the second taxpayer using the input contact information, the communication comprising a secured link for initiating a second individual electronic tax return preparation process for the second taxpayer, wherein sending the communication comprises: generating a digital token; embedding the token within the secured link for initiating the second individual electronic tax return preparation process; and sending the secured link with the embedded token in the communication to the second taxpayer” and  “automatically generating a joint electronic tax return for the first and second taxpayers based on the completed first and second individual electronic tax returns; and comparing, without a user input, a tax result of the joint electronic tax return with a net tax result of the first and second individual electronic tax returns” as additional limitations that integrate the exception into a practical application.  To be clear, these additional elements satisfy the following considerations that are indicative of integration into practical application: 
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Accordingly, the claimed invention is eligible under the 35 USC § 101.
The closest prior art cited, in the examiner rejection issued on 02/04/2022, Pathak et al. (US 2016/0125552 A1), teaches a computer-implemented method for collaboratively preparing an electronic tax return includes a host computer receiving a request from a first user for a collaborative tax preparation session through tax preparation software utilized by the first user to prepare an electronic tax return, sending a message through a second network to a second computing device of a second user, inviting the second user to participate in the collaborative tax preparation session with the first user, wherein the host computer receiving a reply from the second computing device, including agreement by the second user to participate in the session. Pathak further teaches the host computer establishing the collaborative tax preparation session. During the collaborative tax preparation session, the host computer receives tax-related information from the second computing device, and sends the received tax-related information to the first computing device.
	Houseworth et al. (US 2019/0156431 A1) teaches a system, method and media for providing a simplified, personalized tax interview to a user preparing a tax return for a taxpayer by determining which portions of a full tax interview are relevant to the return being prepared and then presenting only those relevant portions to the user. Houseworth further teaches one or more prototypes (each representing one or more underlying characteristics associated with the return that inform the relevant portions of the tax interview) are determined for the return based on information already known before the tax interview is presented and may be updated based on information entered during the tax interview.
	NPL to Hecht, A. (2020, February 18). If you're married, here's how to choose the filing status that will save you the most on your taxes. CNBC! (hereinafter “Hecht”) teaches you would save more on your taxes by filing separately: This may seem like a no brainer, but if you run the numbers and filing separately would save you more money, then you should probably go that route. To find out which status would benefit you the most, “you can run a side-by-side comparison — or have your tax preparer run it for you — with the outcomes of each filing status,” Guglielmetti says. “You are allowed to choose the status that most benefits you, and you can choose a different status each year by making the same assessment each time.”.
	Eftekhari et al. (US 2012/0109792 A1) teaches generating a partially completed tax return based on basic user information without needing to obtain other user inputs through an extensive user interview. A list of simple and concise interview questions are generated or selected from an interview question collection based on the partially completed tax return to finalize the tax return, an inference engine to allow data collection at any time and in any order via specific, personalized questions geared toward completion of the tax return.
	GARDNER et al. (US 2012/0323774 A1) teaches a standalone device, systems, and methods of using them that are dedicated for making tax payments directly to a government authority without being coupled with electronic filing of tax returns or other filing or processing documents, an individual enters his/her unique taxpayer identification number, such as but not limited to social security number or other government-assigned taxpayer identification, and provide a credit card or debit card and its corresponding information for making an electronic payment via the dedicated device for receipt directly by the government.
	Department of Treasury. (2019). Tax Guide 2019. https://www.irs.gov/pub/irs-pdf/p17.pdf (“Tax Guide’) teaches married filing jointly you can choose married filing jointly as your filing status if you are considered married and both you and your spouse agree to file a joint return. Married filing separately, you can choose married filing separately as your filing status if you are married. This filing status may benefit you if results in less tax than filing a joint return.
	Huang (US 9916626 B2) teaches generating interface elements of an electronic tax preparation application to allow a taxpayer or user to view a portion of an image of a tax document that is a source of data for a field of a screen generated by the electronic tax application.
	However, the combination of Pathak in view of Houseworth further in view of NPL to Hecht furthermore in view of Eftekhari further in view of GARDNER furthermore in view of Tax Guide 2019 further in view of Huang is silent as to explicitly disclosing “sending the communication comprises: generating a digital token; embedding the token within the secured link for initiating the second individual electronic tax return preparation process; and sending the secured link with the embedded token in the communication to the second taxpayer; determining that a first individual electronic tax return has been completed for the first taxpayer and that a second individual electronic tax return has been completed for the second taxpayer by accessing the secured link with the embedded token; automatically generating a joint electronic tax return for the first and second taxpayers based on the completed first and second individual electronic tax returns; and comparing, without a user input, a tax result of the joint electronic tax return with a net tax result of the first and second individual electronic tax returns, wherein the first taxpayer is not privy to the second individual electronic tax return and the second taxpayer is not privy to the first individual electronic tax return after the first and second individual electronic tax returns have been completed”. Therefore, the examiner is allowing independent claims 1 and 13 as they are rendered novel, nonobvious. Depending claims 3, 5-8, 10-12 and 15-20 respectively, and thus are also allowable for depending on allowable subject matter. 

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687